DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. JP2017-070633 filed on 31 March 2017.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 29 August 2019 and 29 May 2020 have been considered by the examiner.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Claims 1-10 and 12 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Referring to independent claims 1 and 12, these claims recite the claim limitations “a holding unit” and “an evaluation unit”. In addition, claim 2 recites the claim limitation “a program execution control unit”. In addition, claim 4 recites the claim limitation “a pseudo environment information output unit”. For purposes of examination, the functions as described in paragraphs [0215]-[0247], and the development device 200 described in paragraph [0050] and figure 5 of the published specification of the instant application, each of the “a holding unit”, “an evaluation unit”, “a program execution control unit”, and “a pseudo environment information output unit” will be construed as a software program running on a processor of a computer, where the processor the structure to perform the functions.

Because the referred claim limitations of claims 1-10 and 12 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1, the claim recites, “a holding unit that hold a behavior verification scenario that defines an order of operation to be invoked”, and “an evaluation unit that compares operation that the program sequentially invokes with the behavior verification scenario to perform evaluation or verification of the program”. The holding and comparing limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover mental processes. That is, nothing in the claim recitations preclude the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a person reads and remembers or holds information that defines an order of a robot operation to be invoked. The person then observes an actual order of robot operation to evaluate or compare the actual order of robot operation against the information that defines the order of robot operation. Under its broadest reasonable interpretation, if a claim limitation covers a concept that can be executed in the human mind, then it recites an abstract idea.
This judicial exception is not integrated into a practical application. The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements. The claim as a whole does not recite a meaningful limitation that would integrate the abstract ideas into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recite additional elements. The claim is not patent eligible.

Independent claims 11-13 are not patent eligible for similar reasons, as explained above, for independent claim 1.
Dependent claims 2-10 add more detail to or are cumulative to the abstract idea of claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aichele et al. (US 9,671,777 B1), hereinafter ‘Aichele’.

Regarding claim 1, Aichele teaches:
An information processing apparatus that processes a program described so that an adaptive control device executes operation according to an environment, the information processing apparatus comprising: (Aichele: Abstract, figure 2 “A disclosed system includes a physically plausible virtual runtime environment to simulate a real-life environment for the simulated robot and a test planning and testing component operable to receive task data based used to create a plurality of plausible tests for at least one robot control program. The plurality of plausible tests is designed to execute at least one task associated with the task data. The test planning and testing component is further operable to define test parameters for each of the plurality of plausible tests. The system further includes a robot controller operable to execute the plurality of plausible tests substantially simultaneously on the simulated robot, analyze results of the execution to select an optimized robot control program from the at least one robot control program, and based on the analysis, selectively optimize the test associated with the optimized robot control program.”; column 12 lines 56-58, figure 6 “FIG. 6 illustrates a computer system 600 that may be used to implement embodiments of the present disclosure, according to an example embodiment.”) [The computer system 600 reads on “[a]n information processing apparatus”. The real-life environment reads on “an environment”. The robot control program reads on “a program”, and the robot performing tasks reads on “an adaptive control device executes operation …”.]
a holding unit that holds a behavior verification scenario that defines an order of operation to be invoked; and (Aichele: column 8 lines 60-66, figure 2 “At operation 220, task data may be received. In an example embodiment, the task data may be obtained from a database, such as a historical database. The task data may be indicative of at least one part of at least one robot control program to be tested. In an example embodiment, the task data may include a gripping process and a combination of a plurality of subtasks.”; column 9 lines 30-39 “At operation 240, test parameters for each of the plurality of plausible tests may be defined. Upon defining the test parameters, operation 250 may be performed, at which the plurality of plausible tests may be executed substantially simultaneously on the simulated robot. In some embodiments, plausible tests associated with a robot control program may be repeatedly executed on the simulated robot, either sequentially or in parallel, each time applying variations of user-specified properties or environmental conditions in a given test case (i.e., according to the task data).”) [The database reads on “a holding unit”. The execution being sequential reads on “an order of operation to be invoked”.]
an evaluation unit that compares operation that the program sequentially invokes with the behavior verification scenario to perform evaluation or verification of the program. (Aichele: column 9 lines 47-60, figure 2 “At operation 260, the results of the execution may be analyzed to select an optimized robot control program from the at least one robot control program. In an example embodiment, the method 200 may further include defining passing criteria (i.e. a “correct result”) for the plurality of plausible tests. The results of the execution may be compared to the passing criteria. In this embodiment, the selection of the optimized robot control program may be based on whether the passing criteria are satisfied. The plausible tests may be associated with sub-parts of the robot control programs. Therefore, the correctness of sub-parts of the robot control programs can be determined automatically based on the passing criteria without requiring user assistance.”) [The function of the operation 260 reads on “an evaluation unit”. Comparing the result against the passing criteria reads on “compares operation …”.]

Regarding claim 2, Aichele teaches all the features of claim 1.
Aichele further teaches:
a program execution control unit that controls driving of the program according to environment information input from an outside, (Aichele: column 2 line 65 to column 3 line 6 “The present disclosure is related to systems and methods for training a simulated robot to execute tasks in a physics-based simulated environment. According to one embodiment of the disclosure, a system for training a simulated robot to execute tasks in a physics-based simulated environment may include a physically plausible virtual runtime environment to simulate a real environment for the simulated robot, a test planning and testing component, and a robot controller.”; column 7 lines 41-54 “In an example embodiment, the system for training a simulated robot to execute tasks in a physics-based simulated environment may further include a database. The database may be operable to store data associated with indexing, searching, and retrieval architecture for robots, tools, workpieces, working environments, mechanical and material properties of objects, kinematics, mechatronic properties and behavior models of robots, mechatronic properties and behavior models of actuators, sensors, models for sensors and actuator faults, template building blocks for trajectories, motion plans, object recognition, handling and manipulation tasks, patterns and a framework supporting decision making Artificial Intelligence software, and so forth.”; column 9 lines 18-23 “Additionally, a description of the working environment of a physical robot may be obtained from the database. Therefore, a task for the plausible test associated with the robot control program retrieved from the database can be automatically adjusted to the working environment based on the description of the working environment.”; column 9 lines 31-39 “Upon defining the test parameters, operation 250 may be performed, at which the plurality of plausible tests may be executed substantially simultaneously on the simulated robot. In some embodiments, plausible tests associated with a robot control program may be repeatedly executed on the simulated robot, either sequentially or in parallel, each time applying variations of user-specified properties or environmental conditions in a given test case (i.e., according to the task data).”) [The function of the operation 250 reads on “a program execution control unit”. Retrieving or obtaining data or description of the working environments from the database reads on “to environment information input from an outside”.]
wherein the evaluation unit compares the operation sequentially invoked by the program driven by the program execution control unit according to the environment information with the order of the operation defined in the behavior verification scenario to evaluate and verify the program. (Aichele: column 9 lines 40-60 “Based on the execution of the plausible tests, test results (also referred herein to as results of the execution) of the execution of the plausible tests may be obtained. The results of the execution may be saved for further review. During the execution of the plausible tests, ambient conditions may be varied. Moreover, events occurring during the execution of the plausible tests may be logged. At operation 260, the results of the execution may be analyzed to select an optimized robot control program from the at least one robot control program. In an example embodiment, the method 200 may further include defining passing criteria (i.e. a “correct result”) for the plurality of plausible tests. The results of the execution may be compared to the passing criteria. In this embodiment, the selection of the optimized robot control program may be based on whether the passing criteria are satisfied. The plausible tests may be associated with sub-parts of the robot control programs. Therefore, the correctness of sub-parts of the robot control programs can be determined automatically based on the passing criteria without requiring user assistance.”)

Regarding claim 3, Aichele teaches all the features of claims 1-2.
Aichele further teaches:
wherein the program execution control unit invokes operation according to pseudo environment information input from the outside, and (Aichele: column 7 lines 41-54 “In an example embodiment, the system for training a simulated robot to execute tasks in a physics-based simulated environment may further include a database. The database may be operable to store data associated with indexing, searching, and retrieval architecture for robots, tools, workpieces, working environments, mechanical and material properties of objects, kinematics, mechatronic properties and behavior models of robots, mechatronic properties and behavior models of actuators, sensors, models for sensors and actuator faults, template building blocks for trajectories, motion plans, object recognition, handling and manipulation tasks, patterns and a framework supporting decision making Artificial Intelligence software, and so forth.”; column 9 lines 18-23 “Additionally, a description of the working environment of a physical robot may be obtained from the database. Therefore, a task for the plausible test associated with the robot control program retrieved from the database can be automatically adjusted to the working environment based on the description of the working environment.”) [The simulated working environment reads on “pseudo environment information”.]
the evaluation unit compares the operation sequentially invoked by the program driven by the program execution control unit according to the pseudo environment information with the order of the operation defined in the behavior verification scenario to evaluate and verify the program. (Aichele: column 9 lines 40-60 “Based on the execution of the plausible tests, test results (also referred herein to as results of the execution) of the execution of the plausible tests may be obtained. The results of the execution may be saved for further review. During the execution of the plausible tests, ambient conditions may be varied. Moreover, events occurring during the execution of the plausible tests may be logged. At operation 260, the results of the execution may be analyzed to select an optimized robot control program from the at least one robot control program. In an example embodiment, the method 200 may further include defining passing criteria (i.e. a “correct result”) for the plurality of plausible tests. The results of the execution may be compared to the passing criteria. In this embodiment, the selection of the optimized robot control program may be based on whether the passing criteria are satisfied. The plausible tests may be associated with sub-parts of the robot control programs. Therefore, the correctness of sub-parts of the robot control programs can be determined automatically based on the passing criteria without requiring user assistance.”)

Regarding claim 4, Aichele teaches all the features of claims 1-3.
Aichele further teaches:
a pseudo environment information output unit that outputs the pseudo environment information defined on an assumption that operation according to the behavior verification scenario is invoked in order, to the program execution control unit. (Aichele: column 2 line 65 to column 3 line 6 “The present disclosure is related to systems and methods for training a simulated robot to execute tasks in a physics-based simulated environment. According to one embodiment of the disclosure, a system for training a simulated robot to execute tasks in a physics-based simulated environment may include a physically plausible virtual runtime environment to simulate a real environment for the simulated robot, a test planning and testing component, and a robot controller.”; column 8 lines 29-43 “FIG. 2 is a process flow diagram of a method 200 for training a robot to execute a task in a physics-based simulated environment, according to an example embodiment. The method 200 may commence with determining a physically plausible virtual environment for a simulated robot at operation 210. In an example embodiment, the physically plausible virtual environment may include a virtual 3D environment running in real time. The physically plausible virtual environment may be configured to generate plausible sensory data. In an example embodiment, the plausible sensory data may include at least one of the following: an electrical emulation of a sensor, an electrical emulation of an actuator, visual data, tactile data, ambient data, visual feedback of an execution of the optimized robot control program on the simulated robot, and the like.”) [The function of the operation 210 reads on “a pseudo environment information output unit”.]

Regarding claim 5, Aichele teaches all the features of claim 1.
Aichele further teaches:
wherein the evaluation unit compares operation sequentially invoked by the program driven by a simulator of the adaptive control device with an order of operation defined in the behavior verification scenario to evaluate or verify the program. (Aichele: column 4 lines 48-57 “The present disclosure relates to methods and systems for training a simulated robot to execute tasks in a physics-based simulated environment. More specifically, a continuous process of a manual, semi- or fully-automatic development, debugging and deployment of robot control programs and test patterns in a physics-based simulation environment is described. This process is supported by a Hardware-in-the-Loop (HWIL) simulation framework, tools, and sensors operating in a real-time virtual 3-dimentional (3D) environment.”; column 9 lines 31-39 “Upon defining the test parameters, operation 250 may be performed, at which the plurality of plausible tests may be executed substantially simultaneously on the simulated robot. In some embodiments, plausible tests associated with a robot control program may be repeatedly executed on the simulated robot, either sequentially or in parallel, each time applying variations of user-specified properties or environmental conditions in a given test case (i.e., according to the task data).”) [The testing of simulated robot reads on “a simulator of the adaptive control device”.]

Regarding claim 6, Aichele teaches all the features of claims 1 and 5.
Aichele further teaches:
wherein the simulator drives the program according to virtual environment information obtained by recognizing a virtual environment in the simulator, and (Aichele: column 6 line 61 to column 7 line 4 “The physically plausible virtual runtime environment 105 may be connected to a digital twin catalog 180. The digital twin catalog 180 may have a hardware simulation driver 185 and a simulation behavior model 190. The digital twin catalog 180 may store data associated with digital twins. The digital twins may include environment objects and controlled objects. Based on a type of the task and the purpose of the task, a plurality of environment objects (also referred to as “objects”) associated with the test may be recognized (i.e., physical objects, such as a glass to be gripped by the simulated robot according to the test).”)
the evaluation unit compares operation sequentially invoked by the program driven by the simulator according to the virtual environment information with an order of operation defined in the behavior verification scenario to evaluate or verify the program. (Aichele: column 9 lines 40-60 “Based on the execution of the plausible tests, test results (also referred herein to as results of the execution) of the execution of the plausible tests may be obtained. The results of the execution may be saved for further review. During the execution of the plausible tests, ambient conditions may be varied. Moreover, events occurring during the execution of the plausible tests may be logged. At operation 260, the results of the execution may be analyzed to select an optimized robot control program from the at least one robot control program. In an example embodiment, the method 200 may further include defining passing criteria (i.e. a “correct result”) for the plurality of plausible tests. The results of the execution may be compared to the passing criteria. In this embodiment, the selection of the optimized robot control program may be based on whether the passing criteria are satisfied. The plausible tests may be associated with sub-parts of the robot control programs. Therefore, the correctness of sub-parts of the robot control programs can be determined automatically based on the passing criteria without requiring user assistance.”)

Regarding claim 7, Aichele teaches all the features of claim 1.
Aichele further teaches:
wherein the evaluation unit compares operation sequentially invoked by the program actually driven on the adaptive control device with an order of operation defined in the behavior verification scenario to evaluate or verify the program. (Aichele: column 7 lines 55-60 “In a further example embodiment, the system for training a simulated robot to execute tasks in a physics-based simulated environment may further include a robot, i.e. a physical robot. The robot may be operable to execute the at least one task upon running the optimized robot control program on the robot controller.”; column 9 lines 40-60 “Based on the execution of the plausible tests, test results (also referred herein to as results of the execution) of the execution of the plausible tests may be obtained. The results of the execution may be saved for further review. During the execution of the plausible tests, ambient conditions may be varied. Moreover, events occurring during the execution of the plausible tests may be logged. At operation 260, the results of the execution may be analyzed to select an optimized robot control program from the at least one robot control program. In an example embodiment, the method 200 may further include defining passing criteria (i.e. a “correct result”) for the plurality of plausible tests. The results of the execution may be compared to the passing criteria. In this embodiment, the selection of the optimized robot control program may be based on whether the passing criteria are satisfied. The plausible tests may be associated with sub-parts of the robot control programs. Therefore, the correctness of sub-parts of the robot control programs can be determined automatically based on the passing criteria without requiring user assistance.”) [The physical robot executing the task reads on “actually driven on the adaptive control device”.]

Regarding claim 8, Aichele teaches all the features of claims 1 and 7.
Aichele further teaches:
wherein the adaptive control device further includes a recognition unit that recognizes environment information, the program driven on the adaptive control device invokes operation according to real environment information recognized in the recognition unit, and the evaluation unit compares the operation sequentially invoked by the program driven by the adaptive control device according to real environment information recognized in the recognition unit with the order of the operation defined in the behavior verification scenario to evaluate or verify the program. (Aichele: column 6 lines 2-10 “The robot controller 115 may be connected to a sensor 170 to sense parameters associated with the simulated robot during the execution of the plausible tests. Upon obtaining results of the execution, the robot controller 115 may analyze the test results of the execution to select an optimized robot control program from the robot control programs. Based on the analysis, the robot controller 115 may selectively optimize a plausible test associated with the optimized robot control program.”; column 9 lines 40-60 “Based on the execution of the plausible tests, test results (also referred herein to as results of the execution) of the execution of the plausible tests may be obtained. The results of the execution may be saved for further review. During the execution of the plausible tests, ambient conditions may be varied. Moreover, events occurring during the execution of the plausible tests may be logged. At operation 260, the results of the execution may be analyzed to select an optimized robot control program from the at least one robot control program. In an example embodiment, the method 200 may further include defining passing criteria (i.e. a “correct result”) for the plurality of plausible tests. The results of the execution may be compared to the passing criteria. In this embodiment, the selection of the optimized robot control program may be based on whether the passing criteria are satisfied. The plausible tests may be associated with sub-parts of the robot control programs. Therefore, the correctness of sub-parts of the robot control programs can be determined automatically based on the passing criteria without requiring user assistance.”) [The sensor 170 reads on “a recognition unit”. The results obtained using the sensor reads on “real environment information recognized in the recognition unit …”.]

Regarding claim 9, Aichele teaches all the features of claims 1-2.
Aichele further teaches:
wherein the program execution control unit externally inputs environment information recognized in an adaptive control device that drives the program to control driving of the program, and (Aichele: column 2 line 65 to column 3 line 6 “The present disclosure is related to systems and methods for training a simulated robot to execute tasks in a physics-based simulated environment. According to one embodiment of the disclosure, a system for training a simulated robot to execute tasks in a physics-based simulated environment may include a physically plausible virtual runtime environment to simulate a real environment for the simulated robot, a test planning and testing component, and a robot controller.”; column 7 lines 41-54 “In an example embodiment, the system for training a simulated robot to execute tasks in a physics-based simulated environment may further include a database. The database may be operable to store data associated with indexing, searching, and retrieval architecture for robots, tools, workpieces, working environments, mechanical and material properties of objects, kinematics, mechatronic properties and behavior models of robots, mechatronic properties and behavior models of actuators, sensors, models for sensors and actuator faults, template building blocks for trajectories, motion plans, object recognition, handling and manipulation tasks, patterns and a framework supporting decision making Artificial Intelligence software, and so forth.”; column 9 lines 18-23 “Additionally, a description of the working environment of a physical robot may be obtained from the database. Therefore, a task for the plausible test associated with the robot control program retrieved from the database can be automatically adjusted to the working environment based on the description of the working environment.”; column 9 lines 31-39 “Upon defining the test parameters, operation 250 may be performed, at which the plurality of plausible tests may be executed substantially simultaneously on the simulated robot. In some embodiments, plausible tests associated with a robot control program may be repeatedly executed on the simulated robot, either sequentially or in parallel, each time applying variations of user-specified properties or environmental conditions in a given test case (i.e., according to the task data).”) [Retrieving or obtaining data or description of the working environments from the database reads on “externally inputs environment information …”.]
the evaluation unit compares operation sequentially invoked by the program driven by the program execution control unit according to environment information recognized in the adaptive control device that drives the program with the order of the operation defined in the behavior verification scenario to evaluate or verify the program. (Aichele: column 9 lines 40-60 “Based on the execution of the plausible tests, test results (also referred herein to as results of the execution) of the execution of the plausible tests may be obtained. The results of the execution may be saved for further review. During the execution of the plausible tests, ambient conditions may be varied. Moreover, events occurring during the execution of the plausible tests may be logged. At operation 260, the results of the execution may be analyzed to select an optimized robot control program from the at least one robot control program. In an example embodiment, the method 200 may further include defining passing criteria (i.e. a “correct result”) for the plurality of plausible tests. The results of the execution may be compared to the passing criteria. In this embodiment, the selection of the optimized robot control program may be based on whether the passing criteria are satisfied. The plausible tests may be associated with sub-parts of the robot control programs. Therefore, the correctness of sub-parts of the robot control programs can be determined automatically based on the passing criteria without requiring user assistance.”)

Regarding claim 11:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 12:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 13, Aichele teaches:
A program manufacturing method for manufacturing a control program in which an adaptive control device controls operation according to an environment, the program manufacturing method comprising: (Aichele: Abstract, figure 2 “A disclosed system includes a physically plausible virtual runtime environment to simulate a real-life environment for the simulated robot and a test planning and testing component operable to receive task data based used to create a plurality of plausible tests for at least one robot control program. The plurality of plausible tests is designed to execute at least one task associated with the task data. The test planning and testing component is further operable to define test parameters for each of the plurality of plausible tests. The system further includes a robot controller operable to execute the plurality of plausible tests substantially simultaneously on the simulated robot, analyze results of the execution to select an optimized robot control program from the at least one robot control program, and based on the analysis, selectively optimize the test associated with the optimized robot control program.”; column 12 lines 56-58, figure 6 “FIG. 6 illustrates a computer system 600 that may be used to implement embodiments of the present disclosure, according to an example embodiment.”) [The robot control program reads on “a program”, and optimizing the robot control program reads on “[a] program manufacturing method”. The real-life environment reads on “an environment”, and the robot performing tasks reads on “an adaptive control device controls operation …”.]
a behavior scenario setting step of setting to the control program a behavior verification scenario that defines an order of operation to be invoked; and (Aichele: column 8 lines 60-66, figure 2 “At operation 220, task data may be received. In an example embodiment, the task data may be obtained from a database, such as a historical database. The task data may be indicative of at least one part of at least one robot control program to be tested. In an example embodiment, the task data may include a gripping process and a combination of a plurality of subtasks.”; column 9 lines 30-39 “At operation 240, test parameters for each of the plurality of plausible tests may be defined. Upon defining the test parameters, operation 250 may be performed, at which the plurality of plausible tests may be executed substantially simultaneously on the simulated robot. In some embodiments, plausible tests associated with a robot control program may be repeatedly executed on the simulated robot, either sequentially or in parallel, each time applying variations of user-specified properties or environmental conditions in a given test case (i.e., according to the task data).”) [The combination of the operations 220 and 240 reads on “a behavior scenario setting step”. The execution being sequential reads on “an order of operation to be invoked”.]
a verification condition setting step of setting to the control program a condition for comparing operation sequentially invoked by the program with the behavior verification scenario to perform evaluation or verification of the program. (Aichele: column 9 lines 47-60, figure 2 “At operation 260, the results of the execution may be analyzed to select an optimized robot control program from the at least one robot control program. In an example embodiment, the method 200 may further include defining passing criteria (i.e. a “correct result”) for the plurality of plausible tests. The results of the execution may be compared to the passing criteria. In this embodiment, the selection of the optimized robot control program may be based on whether the passing criteria are satisfied. The plausible tests may be associated with sub-parts of the robot control programs. Therefore, the correctness of sub-parts of the robot control programs can be determined automatically based on the passing criteria without requiring user assistance.”) [The operation 260 reads on “a verification condition setting step”. Comparing the result against the passing criteria reads on “comparing operation …”.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aichele, in view of Fujita (US 2005/0240412 A1), hereinafter ‘Fujita’.
Regarding claim 10, Aichele teaches all the features of claim 1.
Aichele does not explicitly teach: wherein the evaluation unit compares an order of operation invoked by the program to be evaluated with an order defined in the behavior verification scenario, and detects abnormality of the program in a case where the orders are not identical.
Fujita teaches:
wherein the evaluation unit compares an order of operation invoked by the program to be evaluated with an order defined in the behavior verification scenario, and detects abnormality of the program in a case where the orders are not identical. (Fujita: Abstract “A behavior control system of a robot for learning a phoneme sequence includes a sound inputting device inputting a phoneme sequence, a sound signal learning unit operable to convert the phoneme sequence into a sound synthesis parameter and to learn or evaluate a relationship between a sound synthesis parameter of a phoneme sequence that is generated by the robot and a sound synthesis parameter used for sound imitation, and a sound synthesizer operable to generate a phoneme sequence based on the sound synthesis parameter obtained by the sound signal learning unit.”; [0158] “The sound synthesis parameter y, which is a basic phoneme sequence element, is introduced into the sound synthesis function G, and a phoneme sequence formed of the sound signal s is output. When the phoneme sequence s is input to the cochlear filter bank 1001, the phoneme sequence s is converted by the filter function K into a phoneme sequence u in which speaker individuality is reflected. The learning function H representing the sound signal learning unit 1002 generates a sound synthesis parameter y.sub.o used for sound imitation from the phoneme sequence u. The sound synthesis parameter y.sub.o is introduced into the sound synthesis function G, and a phoneme sequence acquired by sound imitation is generated.”; [0159] “The learning function H representing the sound signal learning unit 1002 evaluates the difference between the sound synthesis parameter y input to the behavior control system and the sound synthesis parameter y.sub.o used for sound imitation, and performs learning.”) [The phoneme sequence reads on “an order of operation invoked by the program”, the difference between y and y.sub.0 reads on “abnormality”, and determining the difference reads on “detects abnormality … where the orders are not identical”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Aichele and Fujita before them, to modify the robot control program optimization to incorporate learning phoneme sequence for sound input to and sound output from the robot.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve communication or interface with the robot by having the robot learn phoneme sequences (Fujita: [0008] “On the other hand, intelligent robot apparatuses have behavior models or learning models which originate from motions, and allow the models to be modified based on external input information, such as voices, images, or touch, to determine a motion, thereby realizing an autonomous thought and motion control. Such intelligent robot apparatuses further include an interface with human being using recognition technology, such as image recognition and speech recognition, and allow intelligent realistic communication.”; [0159] “The learning function H representing the sound signal learning unit 1002 evaluates the difference between the sound synthesis parameter y input to the behavior control system and the sound synthesis parameter y.sub.o used for sound imitation, and performs learning.”).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116